Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an outer lateral edge disposed along at least one corrugation” in Claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3, 5-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “an outer lateral edge disposed along at least one corrugation”. The claimed limitation is indefinite as it is unclear what structure at least one corrugation is to have as “corrugation” is an act of forming a structure, not necessarily a structure itself. Additionally, Applicant does not provide further clarity in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 5-8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolowski (US 2008/0110049).
Regarding Claim 1, Sokolowski discloses a knitted component (40,50,60), the knitted component comprising: a first portion (62), wherein the first portion at least partially forms an underfoot area of an article of footwear (as seen in Fig.8A); a second portion (40), wherein the second portion at least partially forms an outer surface of a medial or a lateral side of an article of footwear (as seen in Fig.8A); a forward portion (61) extending from an end of the first portion and sharing at least one common knit structure with the first portion (as seen in Fig.7 & 8A), wherein the forward portion 

Regarding Claim 3, Sokolowski discloses a knitted component of claim 1, wherein the knitted connection structure (41) includes a loop (i.e. as 41 is knit, it would have a loop) that is integrated into the first course and the second course (i.e. the knit loop of 41 is “integrated” into the first and second courses, inasmuch as has been claimed by Applicant, in that it is permanently attached to the first and second courses).

Regarding Claim 5, Sokolowski discloses a knitted component of claim 1, wherein the second portion (40) includes the edge region (43) adjacent to the knitted connection structure (41), wherein the edge region includes a first knit structure 

Regarding Claim 6, Sokolowski discloses a knitted component of claim 1, wherein the toebox area (toe portion of 61) of the forward portion is curved such that a cavity is formed between the toebox area and the underfoot area (as seen in Fig.1 & 8B-8C), and wherein the cavity defines a void for the article of footwear (i.e. the cavity is a foot receiving void).

Regarding Claim 7, Sokolowski discloses a knitted component of claim 1, wherein the forward portion (61) includes a tongue (midfoot to heel region of 61) extending from the toebox area (toe portion of 61), and wherein the edge region of the second portion (40) overlaps (via connection, para.54) the tongue (as seen in Fig.1 & 8B-8C).

Regarding Claim 8, Sokolowski discloses a knitted component of claim 1, wherein the second portion (40) forms the outer surface on the lateral side of the article of footwear (para.43), the knitted component further comprising: a third portion (50) forming the outer surface on a medial side of the article of footwear (para.44), wherein the toebox area (toe portion of 61) of the first portion is secured to the third portion via a second knitted connection structure (51)(as seen in Fig.8C).



Regarding Claim 14, Sokolowski discloses a knitted component of claim 10, wherein the second portion (40) includes the edge region (40 near 41) adjacent to the knitted connection structure (41), wherein the edge region includes a first knit structure (i.e. courses of 40 near 41), and wherein a second region (lower half of 40) of 

Regarding Claim 15, Sokolowski discloses a knitted component of claim 10, wherein the toebox area (toe portion of 61) of the forward portion is curved such that a cavity is formed between the toebox area and the underfoot area, wherein the cavity forms a void of an article of footwear (as seen in Fig.1 & 8B-8C).

Regarding Claim 17, Sokolowski discloses a knitted component of claim 10, wherein the second portion (40) forms an outer surface on the lateral side of the article of footwear (para.43), the knitted component further comprising: a third portion (50) forming the outer surface on a medial side of the article of footwear (para.44), wherein the toebox area (toe portion of 61) of the forward portion (61) is secured to the third portion via a second knitted connection structure (51)(as seen in Fig.6 & 8B-8C).






 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732